Exhibit 10.4

 

3M COMPANY
2016 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the 3M Company 2016 Long-Term Incentive Plan (as amended from time
to time, the “Plan”), 3M Company (the “Company”) granted to the participant
listed below (“Participant”) the restricted stock units described below (the
“RSUs”).  The RSUs are subject to the terms and conditions set forth in this
Restricted Stock Unit Award Agreement, any special terms and conditions for
Participant’s country set forth in Appendix A hereto (the “Appendix”) and the
Plan.  This Restricted Stock Unit Award Agreement and the Appendix are referred
to, collectively, as this “Agreement.”  The Plan and the Appendix are
incorporated into this Stock Option Award Agreement by reference.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Number of RSUs:

 

 

 

 

 

Vesting Schedule:

 

Subject to the terms and conditions of this Agreement and the Plan, the RSUs
shall vest as follows:

 

 

 

 

 

Vesting Date

 

Percentage of 
Total Number of RSUs 
Becoming Vested

 

 

 

 

 

[Vesting terms to be determined.]

 

 

 

 

 

For purposes of this Agreement, the date on which an RSU vests pursuant to the
schedule set forth above shall be referred to as its “Scheduled Vesting Date”.

 

 

 

 

 

Except as provided in Sections 1.3 and 1.5 of this Restricted Stock Unit Award
Agreement, in the Appendix, or as otherwise provided by the Administrator, in no
event shall the RSUs vest following Participant’s Termination of Service.

 

ELECTRONIC ACCEPTANCE OF AWARD:

 

By clicking on the “ACCEPT” box on the “Grant Terms and Agreement” page, you
agree to be bound by the terms and conditions of this Agreement and the Plan. 
You acknowledge that you have reviewed and fully understand all of the
provisions of this Agreement and the Plan, and have had the opportunity to
obtain advice of counsel prior to accepting the grant of the RSUs pursuant to
this Agreement.  You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or relating to the RSUs.

 

--------------------------------------------------------------------------------


 

ARTICLE I.
AWARD; VESTING; FORFEITURE AND SETTLEMENT

 

1.1                         RSUs and Dividend Equivalents.

 

(a)                                 Each RSU represents the right to receive one
Share on the terms, and subject to the conditions, set forth in this Agreement. 
Participant will have no right to the distribution of any Shares until the time
(if ever) the RSUs have vested.

 

(b)                                 The Company hereby grants to Participant,
with respect to each RSU, a Dividend Equivalent for ordinary cash dividends paid
to substantially all holders of outstanding Shares with a record date after the
Grant Date and prior to the date the applicable RSU is settled, forfeited or
otherwise expires.  Each Dividend Equivalent entitles Participant to receive the
equivalent value of any such ordinary cash dividends paid on a single Share. 
The Company will establish a separate Dividend Equivalent bookkeeping account (a
“Dividend Equivalent Account”) for each Dividend Equivalent and credit the
Dividend Equivalent Account (without interest) on the applicable dividend
payment date with the amount of any such cash paid.

 

For purposes of this Article I, the term “Disability” shall have the meaning
given to such term in Treasury Regulation section 1.409A-3(i)(4).

 

1.2                         Vesting; Forfeiture.  The RSUs will vest according
to the vesting schedule set forth above (the “Vesting Schedule”), except that
any fraction of an RSU that would otherwise be vested will be accumulated and
will vest only when a whole RSU has accumulated. Except as otherwise provided by
the Administrator (or its delegate) or as otherwise provided for in the Plan[ or
this Agreement with respect to Participant’s Termination of Service by reason of
Participant’s Retirement], the RSUs will immediately and automatically be
cancelled and forfeited as to any portion that is not vested as of Participant’s
Termination of Service.  In addition, the RSUs will immediately and
automatically be cancelled and forfeited (including any portion that is then
vested) upon the execution of a written determination by the Administrator or an
authorized representative of the Company that Participant engaged in an act of
Misconduct (whether the execution of such written determination occurs before or
after Participant’s Termination of Service).  Dividend Equivalents (including
any Dividend Equivalent Account balance) will vest or be forfeited, as
applicable, upon the vesting or forfeiture of the RSU with respect to which the
Dividend Equivalent (including the Dividend Equivalent Account) relates.

 

1.3                         Special Vesting Provisions.  Notwithstanding
anything to the contrary in Section 1.2 or the Vesting Schedule, the RSUs shall
continue to vest, or vest on an accelerated basis, under the following
circumstances (provided that none of the following events shall constitute the
“Scheduled Vesting Date” for purposes of this Agreement):

 

(a)                                 [If Participant’s Termination of Service
occurs by reason of Participant’s Retirement, the RSUs shall remain eligible to
vest on the Scheduled Vesting Date as if Participant had not incurred a
Termination of Service, subject to accelerated vesting pursuant to
Section 1.3(b) and Section 1.5.  Notwithstanding the preceding sentence, if the
Company receives an opinion of counsel that there has been a legal judgment
and/or legal development in Participant’s jurisdiction that likely would result
in the favorable Retirement treatment that otherwise would apply to the RSUs
pursuant to this Section 1.3(a) being deemed unlawful and/or discriminatory,
then the Company will not apply this favorable Retirement treatment at the time
of Participant’s Termination of Service and the RSUs will be treated as they
would under the rules that otherwise would have applied if Participant’s
Termination of Service did not qualify as a Retirement.]

 

2

--------------------------------------------------------------------------------


 

(b)                                 If Participant’s Termination of Service
occurs by reason of death or Disability or Participant dies[ or incurs a
Disability following the date of Participant’s Termination of Service by reason
of Retirement], the RSUs shall fully vest as of the date of death or Disability,
as applicable.

 

1.4                         Settlement.

 

(a)                                 All of Participant’s RSUs which are then
vested pursuant to Sections 1.2, 1.3 or 1.5 will be paid in Shares, and any
related Dividend Equivalents (including any Dividend Equivalent Account balance)
will be paid in cash, in each case, during the thirty (30)-day period beginning
with the earliest to occur of the following events:

 

(i)                                     the Scheduled Vesting Date;

 

(ii)                                  the date of Participant’s death;

 

(iii)                               the date of Participant’s Disability; or

 

(iv)                              subject to Section 1.4(b), Participant’s
Termination of Service following a Change in Control [(provided that, if
Participant is or will be eligible for Retirement at any time on or after the
Grant Date and prior to the Scheduled Vesting Date and to the extent required by
Section 409A of the Code, such Termination of Service must constitute a
“separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation
Section 1.409A-1(h))].  Notwithstanding anything to the contrary in this
Agreement or the Plan, no RSUs or Dividend Equivalents shall be distributed to
Participant pursuant to this Section 1.4(a)(iv) during the six-month period
following Participant’s separation from service if the Company determines that
distributing such RSUs and Dividend Equivalents at the time or times indicated
in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code.  If the distribution of any of
Participant’s RSUs and Dividend Equivalents is delayed as a result of the
previous sentence, then such RSUs and Dividend Equivalents (including any
Dividend Equivalent Account balance) shall be paid to Participant during the
thirty (30)-day period beginning on the first business day following the end of
such six-month period (or such earlier date upon which such RSUs and Dividend
Equivalents can be distributed under Section 409A without resulting in a
prohibited distribution, including as a result of Participant’s death).

 

(b)                                 Notwithstanding anything to the contrary in
Section 1.4(a) above, in the event that the vesting of the RSUs accelerates
pursuant to Section 1.5(b), Shares shall be distributed to Participant in
settlement of such RSUs and any related Dividend Equivalents (including any
Dividend Equivalent Account balance) shall be paid to Participant immediately
prior to the consummation of such Change in Control.

 

(c)                                  Notwithstanding any provisions of this
Agreement or the Plan to the contrary, the time of distribution of the RSUs and
the Dividend Equivalents under this Agreement may not be changed except as may
be permitted by the Administrator in accordance with Section 409A and the
applicable Treasury Regulations promulgated thereunder.

 

1.5                         Effect of Change in Control. Notwithstanding
anything to the contrary in the Vesting Schedule or Sections 1.2 and 1.3, in the
event of a Change in Control, the following provisions shall apply:

 

3

--------------------------------------------------------------------------------


 

(a)                                 In the event of Participant’s Termination of
Service (i) by the Company or any Subsidiary other than as a result of
Participant’s Misconduct or (ii) by Participant for Good Reason, in either case,
within eighteen (18) months following a Change in Control, the RSUs shall become
fully vested as of the date of such Termination of Service.

 

(b)                                 In the event that the RSUs are not assumed
or continued, or an equivalent award substituted for the RSUs, by the successor
corporation or a parent or subsidiary of the successor corporation in a Change
in Control, the RSUs shall become fully vested immediately prior to the
consummation of such Change in Control.

 

For purposes of this Section 1.5, “Good Reason” means (i) a material diminution
in Participant’s position, authority, duties or responsibilities as in effect
immediately prior to the Change in Control, (ii) a material diminution in
Participant’s base salary or annual planned cash compensation, or (iii) a
material change in the geographic location at which Participant is required to
perform services for the Company or its Subsidiaries.

 

ARTICLE II.
TAXATION AND TAX WITHHOLDING

 

2.1                         Responsibility for Taxes.

 

(a)                                 Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefit tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant or deemed by the Company or the Employer in its discretion to be an
appropriate charge to Participant even if legally applicable to the Company or
the Employer (“Tax-Related Items”) is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. 
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the RSUs, including, but not limited to,
the grant or vesting of the RSUs or any related Dividend Equivalents, the
subsequent sale of Shares acquired upon vesting, and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result.  Further, if Participant is subject to Tax-Related Items in more than
one jurisdiction, Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

(b)                                 Prior to the relevant taxable or tax
withholding event, as applicable, Participant agrees to assist the Company
and/or the Employer in satisfying any applicable withholding obligations for
Tax-Related Items.  In this regard, the Company and/or the Employer, or their
respective agents, at their discretion, may satisfy, or allow Participant to
satisfy, the withholding obligation with regard to all Tax-Related Items by any
of the following, or a combination thereof:

 

(i)                                     By cash, check or wire transfer of
immediately available funds; provided that the Company may limit the use of one
of the foregoing methods if one or more of the methods below is permitted;

 

(ii)                                  Delivery (including telephonically to the
extent permitted by the Company) of a notice that Participant has placed a
market sell order with a broker acceptable to the Company with respect to Shares
then issuable upon settlement of the RSUs, and that the broker has been

 

4

--------------------------------------------------------------------------------


 

directed to deliver promptly to the Company funds sufficient to satisfy the
obligation for Tax-Related Items; provided that such amount is paid to the
Company at such time as may be required by the Company;

 

(iii)                               To the extent permitted by the
Administrator, surrendering Shares then issuable upon settlement of the RSUs
valued at their Fair Market Value on such date; or

 

(iv)                              By the deduction of such amount from other
compensation payable to Participant.

 

(c)                                  The Company and/or the Employer has the
right and option, but not the obligation, to treat Participant’s failure to
provide timely payment of any Tax-Related Items as Participant’s election to
satisfy all or any portion of the Tax-Related Items pursuant to
Section 2.1(b)(iii) or (iv) above, or a combination of such sections.

 

(d)                                 Depending on the withholding method, the
Company and/or the Employer may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates, including maximum applicable rates, in which case Participant
may receive a refund of any over-withheld amount in cash through the Employer’s
normal payroll processes and will have no entitlement to the Common Stock
equivalent.  If the obligation for Tax-Related Items is satisfied by
surrendering Shares, solely for tax purposes and not intended to modify or
restrict in any way Section 4.2 of the Plan, Participant is deemed to have been
issued the full number of Shares subject to the vested RSU, notwithstanding that
a number of Shares are surrendered for the purpose of paying the Tax-Related
Items.

 

(e)                                  Participant understands and agrees that
certain tax withholding amounts may be due prior to any issuance of Shares or
payment of cash under Section 1.4 if the RSUs are at any time not subject to a
substantial risk of forfeiture for purposes of Section 83 of the Code prior to
such date.  If Shares are issued or cash is paid on an accelerated basis to
satisfy the Federal Insurance Contributions Act tax imposed under Sections 3101,
3121(a) or 3121(v)(2) of the Code (the “FICA Tax”) as provided in this
Section 2.1(e) as a result of the lapse of the substantial risk of forfeiture
for purposes of Section 83 of the Code prior to the issuance of Shares or
payment of cash under Section 1.4, then Participant may have income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local or foreign tax laws (together
with the FICA Tax, the “FICA-Related Taxes”).  Participant’s FICA-Related Taxes
shall be satisfied by the deduction of such amount from other compensation
payable to Participant.  To the extent the other compensation payable to
Participant is determined by the Company to be insufficient to satisfy
Participant’s FICA-Related Taxes, Participant’s acceptance of the RSUs hereunder
constitutes Participant’s instruction and authorization to the Company to
satisfy the FICA-Related Taxes through the accelerated issuance and withholding
of Shares otherwise issuable pursuant to the RSUs having a then-current Fair
Market Value not exceeding the amount necessary to satisfy the FICA-Related
Taxes of the Company and its affiliates based on the minimum applicable
statutory withholding rates.

 

(f)                                   Finally, Participant agrees to pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold or account for as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described.  The Company may refuse to honor the vesting of the RSUs and/or
refuse to issue or deliver the Shares or the proceeds from the sale of the
Shares if Participant fails to comply with Participant’s obligations in
connection with the Tax-Related Items.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III.
OTHER PROVISIONS

 

3.1                               Nature of Grant.  In accepting the RSUs,
Participant understands, acknowledges, and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time in accordance with its terms;

 

(b)                                 the grant of the RSUs is exceptional,
voluntary and occasional and does not create any contractual or other right to
receive future grants of RSUs, or benefits in lieu of RSUs, even if RSUs have
been granted in the past;

 

(c)                                  all decisions with respect to future RSU or
other grants, if any, will be at the sole discretion of the Administrator;

 

(d)                                 the RSU grant and participation in the Plan
shall not create a right to employment or be interpreted as forming or amending
an employment or service contract with the Company, the Employer, or any other
Subsidiary and shall not interfere with the ability of the Company, the Employer
or any other Subsidiary, as applicable, to terminate Participant’s employment or
service relationship (if any) at any time with or without cause;

 

(e)                                  Participant is voluntarily participating in
the Plan;

 

(f)                                   the RSUs and any Shares acquired under the
Plan, and the income and value of same, are not intended to replace any pension
rights or compensation;

 

(g)                                  the RSUs and any Shares acquired under the
Plan, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits, welfare benefits or other
similar payments;

 

(h)                                 the future value of the Shares underlying
the RSUs is unknown, indeterminable and cannot be predicted with certainty;

 

(i)                                     no claim or entitlement to compensation
or damages shall arise from forfeiture of the RSUs resulting from Participant’s
Termination of Service (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any);

 

(j)                                    for purposes of the RSUs, Termination of
Service will be deemed to have occurred as of the date Participant is no longer
actively providing services to the Company or any of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Administrator, Participant’s right to vest in the RSUs, if any, will terminate
as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any); the Administrator shall have the exclusive
discretion to determine when

 

6

--------------------------------------------------------------------------------


 

Participant is no longer actively providing services for purposes of the RSUs
(including whether Participant may still be considered to be providing services
while on a leave of absence);

 

(k)                                 unless otherwise agreed with the Company,
the RSUs and the Shares underlying the RSUs, and the income and value of same,
are not granted as consideration for, or in connection with, any services
Participant may provide as a director of a Subsidiary;

 

(l)                                     unless otherwise provided in the Plan or
by the Administrator, the RSUs and the benefits evidenced by this Agreement do
not create any entitlement to have the RSUs or any such benefits transferred to,
or assumed by, another company, nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Common Stock;

 

(m)                             the following provision shall not apply to
Employees in the State of California: In consideration of the grant of the RSUs,
and to the extent permitted by applicable law, Participant agrees not to
institute any claim against the Company, the Employer or any other Subsidiary,
to waive Participant’s ability, if any, to bring such claim, and release the
Company, the Employer and any other Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and

 

(n)                                 the following provisions apply if
Participant is providing services outside the United States:

 

(i)                                     the RSUs and any Shares acquired under
the Plan, and the income and value of same, are not part of normal or expected
compensation or salary for any purpose; and

 

(ii)                                  neither the Company, the Employer nor any
other Subsidiary shall be liable for any foreign exchange rate fluctuation
between Participant’s local currency and the United States Dollar that may
affect the value of the RSUs or any amounts due to Participant pursuant to the
vesting of the RSUs or the subsequent sale of any Shares acquired upon such
vesting.

 

3.2                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making
recommendations regarding participation in the Plan, or Participant’s
acquisition or sale of the underlying Shares.  Participant understands and
agrees that Participant should consult with Participant’s own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to his or her Award(s).

 

3.3                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement and
any other RSU grant materials by and among, as applicable, the Employer, the
Company and its other Subsidiaries for the purpose of implementing,
administering and managing the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, passport, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all stock options, RSUs or any other entitlement to shares
of stock awarded, canceled, exercised,

 

7

--------------------------------------------------------------------------------


 

vested, unvested or outstanding in Participant’s favor (“Data”), for the purpose
of implementing, administering and managing the Plan.

 

Participant understands that Data will be transferred to Fidelity Investments,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan.  Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  Participant
understands that if Participant resides outside the United States Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting Participant’s local human resources representative. 
Participant authorizes the Company, Fidelity Investments and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purpose of
implementing, administering and managing the Plan.  Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Plan.  Participant understands that if Participant resides outside
the United States, Participant may, at any time, view Data, request information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s local human resources representative. 
Further, Participant understands that Participant is providing the consents
herein on a purely voluntary basis.  If Participant does not consent, or if
Participant later seeks to revoke Participant’s consent, Participant’s
employment status or service with the Employer will not be affected; the only
consequence of refusing or withdrawing Participant’s consent is that the Company
may not be able to grant RSUs or other equity awards to Participant or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing Participant’s consent may affect Participant’s ability
to participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.

 

3.4                         Transferability. The RSUs are not transferable,
except by will or the laws of descent and distribution or as permitted by the
Administrator in accordance with the terms of the Plan.

 

3.5                         Adjustments.  Participant acknowledges that the
RSUs, the Shares subject to the RSUs and the Dividend Equivalents are subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.

 

3.6                         Defined Terms; Titles.  Capitalized terms not
defined in this Agreement have the meanings given to them in the Plan. Titles
are provided herein for convenience only and are not to serve as a basis for
interpretation or construction of this Agreement.

 

3.7                         Conformity to Applicable Laws.  Participant
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all Applicable Laws and, to the extent Applicable Laws
permit, will be deemed amended as necessary to conform to Applicable Laws.

 

3.8                         Successors and Assigns.  The Company may assign any
of its rights under this Agreement to single or multiple assignees, and this
Agreement will inure to the benefit of the successors and assigns of the
Company.  Subject to the transfer provisions set forth in the Plan, this
Agreement will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

 

8

--------------------------------------------------------------------------------


 

3.9                         Entire Agreement and Imposition of Other Terms.  The
Plan and this Agreement (including all exhibits and appendices hereto)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.  Nonetheless, the Company reserves the
right to impose other requirements on Participant’s participation in the Plan,
on the RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.  In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan will control.

 

3.10                  Severability.  In the event that any provision of this
Agreement is held illegal or invalid, the provision will be severable from, and
the illegality or invalidity of the provision will not be construed to have any
effect on, the remaining provisions of this Agreement.

 

3.11                  Waiver.  Participant acknowledges that a waiver by the
Company of breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by Participant or any other person.

 

3.12                  Limitation on Participant’s Rights.  Participation in the
Plan confers no rights or interests other than as herein provided.  This
Agreement creates a contractual arrangement between the Company and Participant
only and shall not be construed as creating a trust for the benefit of
Participant.  Neither the Plan nor any underlying program, in and of itself, has
any assets.  Participant will have only the rights of a general unsecured
creditor of the Company with respect to amounts credited and benefits payable,
if any, with respect to the RSUs and Dividend Equivalents, and rights no greater
than the right to receive the Shares or cash as a general unsecured creditor
with respect to the RSUs and Dividend Equivalents, as and when settled pursuant
to the terms hereof.

 

3.13                  Electronic Delivery and Acceptance.  The Company may, in
its sole discretion, decide to deliver any documents related to current or
future participation in the Plan by electronic means.  Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

3.14                  Language. If Participant receives this Agreement or any
other document relating to the Plan translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

 

3.15                  Foreign Asset/Account and Exchange Control and Tax
Reporting. Participant acknowledges that, depending on Participant’s country,
Participant may be subject to foreign asset/account, exchange control and/or tax
reporting requirements as a result of the acquisition, holding and/or transfer
of Shares or cash (including upon settlement of Dividend Equivalents, from
dividends received or the proceeds arising from the sale of Shares) derived from
participation in the Plan, in, to and/or from a brokerage/bank account or legal
entity located outside Participant’s country.  The Applicable Laws of
Participant’s country may require that Participant report such accounts, assets,
the balances therein, the value thereof and/or the transactions related thereto
to the applicable authorities in such country.  Participant acknowledges that
Participant is responsible for ensuring compliance with any applicable foreign
asset/account, exchange control and tax reporting requirements and should
consult Participant’s personal legal advisor on these matters.

 

3.16                  Insider Trading Restrictions/Market Abuse Laws. 
Participant acknowledges that, depending on Participant’s country, Participant
may be subject to insider trading restrictions and/or

 

9

--------------------------------------------------------------------------------


 

market abuse laws, which may affect Participant’s ability to acquire or sell
Shares or rights to Shares under the Plan during such times when Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in Participant’s country).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable insider trading policy of the Company.  Participant
acknowledges that Participant is responsible for ensuring compliance with any
applicable restrictions and should consult Participant’s personal legal advisor
on these matters.

 

3.17                  Section 409A. The intent of the parties is that the
payments and benefits under this Agreement comply with or be exempt from
Section 409A and the regulations and guidance promulgated thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  For purposes of Section 409A, each
payment that Participant may be eligible to receive under this Agreement shall
be treated as a separate and distinct payment.

 

3.18                  Appendix.  Notwithstanding any provisions in this
Restricted Stock Unit Award Agreement, the RSUs and the Dividend Equivalents
shall be subject to any special terms and conditions set forth in the Appendix. 
Specifically, in the event Participant resides or relocates to one of the
countries included in the Appendix, the terms and conditions for such country
will apply to Participant to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Appendix constitutes a part of this Restricted
Stock Unit Award Agreement.

 

3.19                  Governing Law and Venue.  This Agreement and the RSUs and
the Dividend Equivalents will be governed by and interpreted in accordance with
the laws of the State of Delaware, disregarding the choice-of-law principles of
the State of Delaware and any other state requiring the application of a
jurisdiction’s laws other than the State of Delaware. For purposes of litigating
any dispute concerning the grant of the RSUs, the Dividend Equivalents or this
Agreement, Participant consents to the jurisdiction of the State of Minnesota
and agrees that such litigation shall be conducted in the courts of Ramsey
County, Minnesota, or the federal courts for the United States for the District
of Minnesota, where this grant is made and/or to be performed.

 

* * * * *

 

10

--------------------------------------------------------------------------------


 

APPENDIX A
TO
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Certain capitalized terms used but not defined in this Appendix A have the
meanings set forth in the Restricted Stock Unit Award Agreement (the “Award
Agreement”) or, if not defined therein, the Plan.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides in one of the
countries listed below.  If Participant is a citizen or resident of a country
other than the one in which Participant resides, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the Company shall determine, in its sole
discretion, to what extent the terms and conditions contained herein shall apply
to Participant.

 

Notifications

 

This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2016. 
Such laws are often complex and change frequently.  As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may become out
of date in the future.

 

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result.  Accordingly,
Participant is advised to seek appropriate professional advice as to how the
relevant laws in Participant’s country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant resides, is considered a resident of another country for
local law purposes or transfers employment and/or residency to another country
after the Grant Date, or, the information contained herein may not be applicable
to Participant.

 

ARGENTINA

 

Notifications

 

Securities Law Information.  Neither the RSUs nor the underlying Shares are
publicly offered or listed on any stock exchange in Argentina.  The offer is
private and not subject to the supervision of any Argentine governmental
authority.

 

Exchange Control Information. Please note that exchange control regulations in
Argentina are subject to frequent change.  Participant should consult with his
or her personal legal advisor regarding any exchange control obligations that
Participant may have prior to receiving proceeds from Dividend Equivalents, the
sale of Shares or dividends.  Participant must comply with any and all Argentine
currency exchange restrictions, approvals and reporting requirements in
connection with his or her participation in the Plan.

 

--------------------------------------------------------------------------------


 

AUSTRALIA

 

Notifications

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding a certain threshold and international fund transfers. 
Participant understands that the Australian bank assisting with the transaction
may file the report on Participant’s behalf.  If there is no Australian bank
involved in the transfer, Participant will be required to file the report. 
Participant should consult with his or her personal advisor to ensure proper
compliance with applicable reporting requirements in Australia.

 

AUSTRIA

 

Notifications

 

Exchange Control Information.  If Participant holds Shares acquired under the
Plan outside Austria (even if held outside of Austria with an Austrian bank),
Participant understands that Participant may need to submit an annual report to
the Austrian National Bank using the form “Standmeldung/Wertpapiere.” 
Exemptions apply if the value of the Shares held outside Austria as of
December 31 does not exceed certain thresholds.  If the thresholds are exceeded,
annual or quarterly reporting obligations are imposed.  If applicable, the
deadline for filing the annual report is January 31 of the following year and
the deadline for the quarterly report is the 15th of the month following the end
of the respective quarter.

 

When Dividend Equivalents are settled, Shares are sold or dividends are paid on
such Shares, there may be exchange control obligations if the cash received is
held outside Austria, as a separate reporting requirement applies to any
non-Austrian cash accounts.  If the transaction volume of all of Participant’s
cash accounts abroad exceeds a certain threshold, the movements and the balance
of all accounts must be reported monthly, as of the last day of the month, on or
before the 15th day of the following month, using the form “Meldungen
SI-Forderungen und/oder SI-Verpflichtungen.”

 

BELGIUM

 

Terms and Conditions

 

Vesting of RSUs. Participant may not sell the Shares received upon the vesting
of Participant’s RSUs before the second anniversary of the Scheduled Vesting
Date.

 

Notifications

 

Foreign Asset/Account Reporting Information.  Belgian residents are required to
report any security (e.g., Shares acquired under the Plan) or bank account held
outside of Belgium on their annual tax return.  In a separate report, they will
be required to provide the National Bank of Belgium with certain details
regarding such foreign accounts (including the account number, bank name and
country in which any such account was opened).

 

A-2

--------------------------------------------------------------------------------


 

BRAZIL

 

Terms and Conditions

 

Compliance with Law.  By accepting the RSUs, Participant acknowledges and agrees
to comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the RSUs and Dividend Equivalents, the receipt of
any dividends, and the sale of the Shares acquired under the Plan.

 

Labor Law Acknowledgment.  By accepting the RSUs, Participant agrees that
Participant is (i) making an investment decision, (ii) Shares will be issued to
Participant only if the vesting conditions are met and (iii) the value of the
underlying Shares is not fixed and may increase or decrease in value over the
vesting period without compensation to Participant.

 

Notifications

 

Exchange Control Information.  If Participant is a Brazilian resident,
Participant must submit an annual or quarterly declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights exceeds certain thresholds.  Assets and rights that must
be reported include Shares acquired under the Plan.

 

Tax on Financial Transaction (IOF).  Repatriation of funds into Brazil and the
conversion between BRL and USD associated with such fund transfers may be
subject to the Tax on Financial Transactions.  It is Participant’s
responsibility to comply with any applicable Tax on Financial Transactions
arising from Participant’s participation in the Plan.  Participant should
consult with his or her personal tax advisor for additional details.

 

BULGARIA

 

There are no country-specific terms and conditions.

 

CANADA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

Language Consent.  If Participant is a resident of Quebec, the following
provision will apply to Participant:

 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
exigé la rédaction en anglais de cette convention, ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.

 

A-3

--------------------------------------------------------------------------------


 

Data Privacy.  This provision supplements Section 3.3 of the Award Agreement:

 

If Participant is a resident of Quebec, Participant authorizes the Company and
the Company’s representatives to discuss with and obtain all relevant
information from all personnel (professional or not), involved in the
administration and operation of the Plan.  Participant further authorizes the
Company and the Employer to disclose and discuss Participant’s participation in
the Plan with their advisors.  Participant also authorizes the Company and the
Employer to record such information and to keep such information in
Participant’s employee file.

 

Notifications

 

Securities Law Information.  Participant understands that Participant is
permitted to sell Shares acquired pursuant to the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares
acquired pursuant to the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).

 

Foreign Asset/Account Reporting Information.  If Participant is a Canadian
resident, Participant may be required to report his or her foreign property on
form T1135 (Foreign Income Verification Statement) if the total cost of the
foreign property exceeds a certain threshold at any time in the year.  Foreign
property includes Shares acquired under the Plan and may include the RSUs.  The
RSUs must be reported—generally at a nil cost—if the cost threshold is exceeded
because of other foreign property Participant holds.  If Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares.  The ACB
ordinarily would equal the fair market value of the Shares at the time of
acquisition, but if Participant owns other Shares, this ACB may have to be
leveraged with the ACB of the other shares.  The form T1135 generally must be
filed by April 30 of the following year.  Participant should consult with his or
her personal advisor to ensure compliance with the applicable reporting
requirements.

 

CHILE

 

Terms and Conditions

 

Labor Law Acknowledgment.  The RSUs and Shares underlying the RSUs, and the
income and value of same, shall not be considered as part of Participant’s
remuneration for purposes of determining the calculation base of future
indemnities, whether statutory or contractual, for years of service (severance)
or in lieu of prior notice, pursuant to Article 172 of the Chilean Labor Code.

 

Notifications

 

Securities Law Information.  This grant of RSUs constitutes a private offering
of securities in Chile effective as of the Grant Date.  This offer of RSUs is
made subject to general ruling n° 336 of the Chilean Superintendence of
Securities and Insurance (“SVS”).  The offer refers to securities not registered
at the securities registry or at the foreign securities registry of the SVS,
and, therefore, such securities are not subject to oversight of the SVS.  Given
that the RSUs are not registered in Chile, the Company is not required to
provide public information about the RSUs or the Shares in Chile.  Unless the
RSUs and/or the Shares are registered with the SVS, a public offering of such
securities cannot be made in Chile.

 

Esta Oferta de Unidades de Acciones Restringidas constituye una oferta privada
de valores en Chile y se inicia en la Fecha de la Oferta.  Esta oferta de
Unidades de Acciones Restringidas se acoge a las disposiciones de la Norma de
Carácter General Nº 336 (“NCG 336”) de la Superintendencia de Valores y Seguros
de Chile (“SVS”).  Esta oferta versa sobre valores no inscritos en el Registro
de Valores o en el Registro de Valores Extranjeros que lleva la SVS, por lo que
tales valores no están sujetos a la fiscalización de ésta.  Por tratarse de
valores no inscritos en Chile no existe la obligación por parte de la

 

A-4

--------------------------------------------------------------------------------


 

Compañía de entregar en Chile información pública respecto de los mismos.  Estos
valores no podrán ser objeto de oferta pública en Chile mientras no sean
inscritos en el Registro de Valores correspondiente.

 

Exchange Control Information. Exchange control regulations will apply if
Participant’s aggregate investments abroad exceed a certain maximum amount.

 

Please note that exchange control regulations in Chile are subject to change. 
Participant should consult with his or her personal legal advisor regarding any
exchange control obligations that Participant may have prior to receiving
proceeds from the sale of Shares acquired under the Plan.

 

Tax Reporting and Registration Information. Participant must file Tax Form 1851
“Annual Sworn Statement Regarding Investments Held Abroad” in relation to any
Shares acquired under the Plan that are held abroad. In addition, if Participant
wishes to receive credit in Chile for any tax paid abroad on any dividends
received pursuant to the Shares, Participant must register the acquisition of
Shares with the Chilean Internal Revenue Service (the “CIRS”) and also file Tax
Form 1853 “Annual Sworn Statement Regarding Credits for Taxes Paid Abroad.”
These forms must be submitted through the CIRS web page at www.sii.cl.

 

Registration of the acquisition of Shares with the CIRS will also provide
evidence of the acquisition price of the Shares, which Participant will need
when the Shares are sold. It may also be possible for Participant to provide
other evidence in the form of the Agreement or a report of the vesting and the
number of Shares acquired and sold; however, neither the Company nor Fidelity
Investments is under any obligation to provide Participant with such a report. 
Participant should consult with his or her personal legal and tax advisors
regarding how to register with the CIRS (if desired).

 

CHINA

 

Terms and Conditions

 

Forfeiture Upon Termination of Employment.  Notwithstanding anything to the
contrary in this Agreement, to the extent not earlier vested, forfeited,
canceled or otherwise extinguished, the RSUs shall be forfeited on the date that
is six (6) months from the date of Termination of Service (for any reason[,
including Retirement]) and thereafter Participant shall have no entitlement to
the underlying Shares.

 

Immediate Sale of Shares Upon Termination of Employment.  Participant
understands and agrees that upon Participant’s Termination of Service for any
reason, including death, Disability[, or Retirement], Participant is required to
and Participant will sell all Shares acquired upon vesting of the RSUs;
provided, however, that if Participant Retires no more than six months before
the vesting date of the RSUs, this requirement to sell all Shares acquired upon
vesting of the RSUs will apply as soon as reasonably possible following such
vesting date.  Any Shares not sold at Participant’s direction within a
reasonable period of time following Participant’s Termination of Service (or
upon the vesting date, if applicable), as determined by the Company in its sole
discretion, will be sold on Participant’s behalf pursuant to this
authorization.  In this case, the Company will be under no obligation to arrange
for such sale at any particular price.

 

Responsibility for Taxes.  Notwithstanding Section 2.1(c) of the Award
Agreement, if Participant fails to provide timely payment of any Tax-Related
Items, such failure shall be viewed as Participant’s express authorization
(without further action on Participant’s party) for the Company and/or the
Employer to satisfy all or any portion of the Tax-Related Items pursuant to
Section 2.1(b)(ii) of the Award Agreement or, if such withholding method is
deemed to be not in accordance with Applicable Laws, pursuant to
Section 2.1(b)(iv) of the Award Agreement.

 

A-5

--------------------------------------------------------------------------------


 

Repatriation of Sale Proceeds and Dividends (applies only to citizens of the
People’s Republic of China). Participant understands and agrees that, due to
exchange control laws in China, Participant will be required to immediately
repatriate to the Approved Account described below the proceeds from the sale of
Shares that Participant acquires upon the vesting of the RSUs.  Participant also
understands and agrees that this repatriation requirement also applies to any
dividends that are paid on such Shares and the Dividend Equivalents paid with
respect to the RSUs, which must be repatriated to China at the time and in the
manner established by the Company.  Participant further agrees that such
proceeds and dividends must be transferred directly from the participant trust
or other account established under the Plan to the dedicated foreign exchange
account established by the Company or a Subsidiary in China and approved by the
State Administration of Foreign Exchange or its local counterpart under
applicable exchange control rules (the “Approved Account”) before such proceeds
and dividends can be remitted to Participant.  Participant further agrees not to
instruct or cause the Administrator to transfer such cash proceeds and dividends
to any person, broker or entity other than the Approved Account.  Participant
further agrees to cooperate with and comply with any other requests made by the
Company, the Employer or the Administrator in the future in order to facilitate
compliance with the exchange control requirements in China.  Participant
undertakes to reimburse the Company and its Subsidiaries for any penalties or
other charges that they may incur resulting from any failure by Participant to
ensure compliance with the requirements set forth in this paragraph. 
Participant understands that, due to exchange control requirements in China, the
funds held on Participant’s behalf in the Approved Account may be converted from
U.S. dollars into local currency only once per calendar quarter, and that these
funds may not be remitted to Participant until this conversion occurs.  Finally,
Participant understands and agrees that neither the Company nor the Employer
assumes any liability for any fluctuations in the U.S. dollar exchange rate
between the time that Participant acquires Shares upon the vesting of the RSUs,
the time that dividends or Dividend Equivalents are received with respect to
such Shares or RSUs, or the time Participant sells Shares acquired under the
Plan, either through a voluntary sale or a mandatory sale arranged by the
Company, and the time Participant receives the cash proceeds in China through
the Approved Account.

 

COLOMBIA

 

Terms and Conditions

 

Labor Law Acknowledgment. Participant acknowledges that pursuant to Article 128
of the Colombian Labor Code, the Plan and related benefits do not constitute a
component of “salary” for any legal purpose.

 

Notifications

 

Securities Law Information. The Shares subject to the RSUs are not and will not
be registered in the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and therefore the Shares may not be offered to
the public in Colombia. Nothing in this document should be construed as the
making of a public offer of securities in Colombia.

 

Exchange Control Information.  Investments in assets located abroad (including
Shares) are subject to registration with the Banco de la República if
Participant’s aggregate investments held abroad (as of December 31 of the
applicable calendar year) equal or exceed a certain amount.  Further, when
Shares (or other investments) held abroad are sold, Participant may either
choose to keep the resulting sums abroad, or to repatriate them to Colombia. If
Participant chooses to repatriate funds to Colombia and has not registered the
investment with Banco de la República, Participant will need to file with Banco
de la República Form No. 5 upon conversion of funds into local currency, which
should be duly completed to reflect the nature of the transaction.  If
Participant has registered the investment with Banco de la República, then
Participant will need to file with Banco de la República Form No. 4 upon
conversion of funds into local currency, which should be duly completed to
reflect the nature of the transaction.

 

A-6

--------------------------------------------------------------------------------


 

Participant should obtain proper legal advice in order to ensure compliance with
applicable Colombian regulations.

 

COSTA RICA

 

There are no country-specific terms and conditions.

 

CZECH REPUBLIC

 

Notifications

 

Exchange Control Information.  The Czech National Bank (“CNB”) may require
Participant to fulfill certain notification duties in relation to the
acquisition of Shares and the opening and maintenance of a foreign account. 
Even in the absence of a request from the CNB, Participant may need to report
foreign direct investments with a value exceeding a certain aggregate amount
and/or other foreign financial assets with a value in excess of a certain
maximum.  However, because exchange control regulations change frequently and
without notice, Participant should consult with his or her personal legal
advisor prior to the vesting of the RSUs and the sale of Shares to ensure
compliance with current regulations.  It is Participant’s responsibility to
comply with any applicable Czech exchange control laws.

 

DENMARK

 

Terms and Conditions

 

Danish Stock Option Act.  In accepting the RSUs, Participant acknowledges that
Participant has received an Employer Statement translated into Danish, which is
being provided to comply with the Danish Stock Option Act.  To the extent more
favorable to Participant and required to comply with the Stock Option Act, the
terms set forth in the Employer Statement will apply to Participant’s
participation in the Plan.

 

Notifications

 

Foreign Asset/Account Reporting Information.  If Participant establishes an
account holding Shares or an account holding cash outside Denmark, he or she
must report the account to the Danish Tax Administration.  The form which should
be used in this respect can be obtained from a local bank.  (These obligations
are separate from and in addition to the obligations described below.)

 

Securities/Tax Reporting Information.  If Participant holds Shares acquired
under the Plan in a brokerage account with a broker or bank outside Denmark
(this likely includes the participant trust), he or she is required to inform
the Danish Tax Administration about the account.  For this purpose, Participant
must file a Form V (Erklaering V) with the Danish Tax Administration.  The
Form V must be signed both by Participant and by the applicable broker or bank
where the account is held.  By signing the Form V, the broker or bank undertakes
to forward information to the Danish Tax Administration concerning the Shares in
the account without further request each year.  By signing the Form V,
Participant authorizes the Danish Tax Administration to examine the account.  In
the event that the applicable broker or bank with which the account is held does
not wish to, or, pursuant to the laws of the country in question, is not allowed
to assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
account and Shares deposited therein to the Danish Tax Administration as part of
his or her annual income tax return.

 

In addition, if Participant opens a brokerage account (or a deposit account with
a U.S. bank) for the purpose of holding cash outside Denmark, he or she is also
required to inform the Danish Tax

 

A-7

--------------------------------------------------------------------------------


 

Administration about this account.  To do so, Participant must file a Form K
(Erklaering K) with the Danish Tax Administration.  The Form K must be signed
both by Participant and by the applicable broker or bank where the account is
held.  By signing the Form K, the broker/bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the account.  By signing the Form K,
Participant authorizes the Danish Tax Administration to examine the account.  In
the event that the applicable financial institution (broker or bank) with which
the account is held, does not wish to, or, pursuant to the laws of the country
in question, is not allowed to assume such obligation to report, Participant
acknowledges that he or she is solely responsible for providing certain details
regarding the foreign brokerage or bank account to the Danish Tax Administration
as part of Participant’s annual income tax return.

 

DOMINICAN REPUBLIC

 

There are no country-specific terms and conditions.

 

ECUADOR

 

There are no country-specific terms and conditions.

 

EGYPT

 

There are no country-specific terms and conditions.

 

EL SALVADOR

 

There are no country-specific terms and conditions.

 

ESTONIA

 

There are no country-specific terms and conditions.

 

FINLAND

 

There are no country-specific terms and conditions.

 

FRANCE

 

Terms and Conditions

 

Type of Grant.  The RSUs are granted as French-Qualified RSUs and are intended
to qualify for the special tax and social security treatment applicable to
shares granted for no consideration under Sections L. 225-197 to L. 225-197-6 of
the French Commercial Code, as amended.  The French-Qualified RSUs are granted
subject to the terms and conditions of the French Sub-Plan to the Plan (the
“French Sub-Plan”).

 

Certain events may affect the status of the RSUs as French-Qualified RSUs or the
underlying Shares, and the French-Qualified RSUs or the underlying Shares may be
disqualified in the future.  The Company does not make any undertaking or
representation to maintain the qualified status of the French-Qualified RSUs or
of the underlying Shares.

 

Capitalized terms not defined herein, in the Award Agreement or the Plan shall
have the meanings ascribed to them in the French Sub-Plan.

 

A-8

--------------------------------------------------------------------------------


 

Restrictions on Sale or Transfer of Shares.

 

(a)         Minimum Mandatory Holding Period.  Participant may not sell or
transfer any Shares issued at vesting until the second anniversary of the Grant
Date, or such other period as is required to comply with the minimum mandatory
holding period applicable to Shares underlying French-Qualified RSUs under
Section L. 225-197-1 of the French Commercial Code, as amended, or by the French
Tax Code or the French Social Security Code, as amended, to benefit from the
special tax and social security regime in France.

 

(b)         Closed Periods.  Participant may not sell any Shares issued upon
vesting of the French-Qualified RSUs during certain Closed Periods, to the
extent applicable to the Shares underlying the French-Qualified RSUs granted by
the Company, as described in the French Sub-Plan.

 

(c)          Effect of Termination of Service.  Except in the case of
Participant’s Termination of Service due to death or Disability, the
restrictions described in provisions (a) and (b) above will continue to apply
even if Participant is no longer an Employee or managing corporate officer of
the Company or a French Entity.

 

Holding Periods for Managing Corporate Officers.  If on the Grant Date the
French Participant qualifies as a managing corporate officer under French law
(“mandataires sociaux”) or any similar official capacity of the Company or a
Subsidiary, the French Participants may not sell 20% of the Shares acquired upon
vesting of the French-Qualified RSUs until the termination of such official
capacity, as long as this restriction is applicable to French-Qualified RSUs.

 

No Transfer of French-Qualified RSUs.  French-Qualified RSUs may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of in any
manner during a French Participant’s lifetime and upon death only in accordance
with Section 7 of the French Sub-Plan, and only to the extent required by
Applicable Laws (including the provisions of Sections L. 225-197 to L. 225-197-6
of the French Commercial Code, as amended).

 

Termination of Service Due to Death.  Notwithstanding anything in the Plan or
Award Agreement, in the event of Participant’s Termination of Service due to
death prior to the satisfaction of the vesting conditions set forth in the
Vesting Schedule, any French-Qualified RSUs that have not vested as of such date
may be requested by Participant’s legal heirs within six months of the date of
death and, if so requested, the Shares subject to the French-Qualified RSUs will
be issued to Participant’s legal heirs.

 

Consent to Receive Information in English.  By accepting the Agreement providing
for the terms and conditions of Participant’s grant, Participant confirms having
read and understood the documents relating to this grant (the Plan and this
Agreement) which were provided in English language.  Participant accepts the
terms of those documents accordingly.

 

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et ce Contrat d’Attribution) qui ont
été communiqués en langue anglaise.  Le participant accepte les termes en
connaissance de cause.

 

Notifications

 

Foreign Asset/Account Reporting Information.  If Participant is a French
resident and holds Shares outside of France or maintains a foreign bank account,
Participant is required to report such to the French tax authorities when filing
Participant’s annual tax return.  Failure to comply could trigger significant
penalties.

 

A-9

--------------------------------------------------------------------------------


 

GERMANY

 

Notifications

 

Exchange Control Information.  Cross-border payments in excess of a certain
threshold must be reported monthly to the German Federal Bank (Bundesbank).  In
case of payments in connection with securities (including proceeds realized from
the settlement of Dividend Equivalents, upon the sale of Shares or the receipt
of dividends), the report must be made by the 5th day of the month following the
month in which the payment was received.  The report must be filed
electronically and the form of report (“Allgemeine Meldeportal Statistik”) can
be accessed via the Bundesbank’s website (www.bundesbank.de), in both German and
English.  Participant is responsible for making this report.

 

GREECE

 

There are no country-specific terms and conditions.

 

GUATEMALA

 

Terms and Conditions

 

Language Consent.  By participating in the Plan, Participant acknowledges that
he or she is proficient in reading and understanding English and fully
understands the terms of the Plan and the Agreement.

 

HONG KONG

 

Terms and Conditions

 

Sale of Shares.  In the event the RSUs vest within six months of the Grant Date,
Participant agrees not to sell any Shares acquired upon vesting of the RSUs
prior to the six-month anniversary of the Grant Date.

 

Securities Law Notice.  WARNING:  The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. Participant should exercise
caution in relation to the offer.  If Participant is in doubt about any of the
contents of this Agreement or the Plan, Participant should obtain independent
professional advice.  Neither the grant of the RSUs nor the issuance of Shares
upon vesting constitutes a public offering of securities under Hong Kong law and
is available only to employees of the Company and its Subsidiaries.  The
Agreement, the Plan and other incidental materials (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under applicable securities legislation in Hong Kong and
(ii) are intended only for the personal use of each eligible employee of the
Company and its Subsidiaries and may not be distributed to any other person.

 

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

 

HUNGARY

 

There are no country-specific terms and conditions.

 

A-10

--------------------------------------------------------------------------------


 

INDIA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

Notifications

 

Exchange Control Information. Due to Indian exchange control
restrictions, Indian residents are required to repatriate the proceeds from the
sale of Shares to India within ninety (90) days of receipt and any payment
received upon settlement of Dividend Equivalents or dividends received in
relation to the Shares within one hundred eighty (180) days of payment.
Participant should maintain any foreign inward remittance certificate received
from the bank where the foreign currency is deposited following any repatriation
of proceeds in the event that the Reserve Bank of India or the Employer requests
proof of repatriation. It is Participant’s responsibility to comply with
applicable exchange control laws in India.

 

Foreign Account/Asset Reporting Information.  Indian residents are required to
declare any foreign bank accounts and assets (including Shares acquired under
the Plan) on their annual tax returns.  Participant should consult with his or
her personal tax advisor to determine Participant’s reporting requirements.

 

INDONESIA

 

Notifications

 

Exchange Control Information.  If Participant remits funds into Indonesia, the
Indonesian bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. 
For transactions of exceeding a certain threshold, a description of the
transaction must be included in the report.  Although the bank through which the
transaction is made is required to make the report, Participant must complete a
“Transfer Report Form.” The Transfer Report Form will be provided to Participant
by the bank through which the transaction is to be made.

 

ISRAEL

 

Terms and Conditions

 

The following provisions apply to Participants who are or are deemed to be
residents of the State of Israel for tax purposes or are otherwise subject to
taxation in Israel with respect to the RSUs on the Grant Date.

 

Capitalized terms used but not defined in these provisions or the Plan or the
Agreement shall have the meanings ascribed to them in the Israeli Sub-Plan to
the Plan (the “Israeli Sub-Plan”).

 

Trust Arrangement.  The RSUs are offered to Participant subject to, and in
accordance with, the terms of the Plan, the Israeli Sub-Plan, this Agreement and
the Trust Agreement.

 

The RSUs are intended to be 102 Capital Gains Track Grants and qualify for 102
Capital Gains Track tax treatment.  Certain events may affect the status of the
RSUs and the Shares subject to the RSUs as qualified under Section 102 and the
RSUs and the Shares subject to the RSUs may be disqualified in the

 

A-11

--------------------------------------------------------------------------------


 

future.  The Company does not make any undertaking or representation to maintain
the 102 Capital Gains Track status of the RSUs and the Shares subject to the
RSUs.

 

Participant agrees that, upon request of the Company or the Employer, he or she
will execute the 102 Capital Gains Track Grant acceptance prescribed by the
Company or the Trustee, according to the procedures and timeline set forth by
the Company and the Trustee (which may include executing this Agreement in
writing).  If Participant does not comply with any such request, the qualified
status of the RSUs and the Shares under Section 102 may not apply.

 

Nature of Grant.  The following provision supplements Section 3.1 (Nature of
Grant) of the Award Agreement:

 

By accepting the RSUs, Participant (a) acknowledges receipt of and represents
that he or she has read and is familiar with the Plan, the Israeli Sub-Plan, and
this Agreement; (b) accepts the RSUs subject to all of the terms and conditions
of Plan, the Israeli Sub-Plan, and this Agreement; and (c) agrees that the RSUs,
the Shares and any rights issued pursuant to the RSUs and the Shares (other than
cash dividends and cash payments made pursuant to Dividend Equivalents) will be
issued to and deposited with the Trustee and shall be held in trust for
Participant’s benefit for the Required Holding Period and as otherwise required
by the ITO, the Rules and any ruling or approval of the ITA pursuant to the
terms of the ITO, the Rules and the Trust Agreement.

 

Furthermore, by accepting the RSUs, Participant confirms that he or she is
familiar with the terms and provisions of Section 102, particularly the 102
Capital Gains Track described in subsection (b)(2) and (b)(3) thereof, and
agrees that he or she will not require the Trustee to release the RSUs or the
Shares to Participant, or to sell the RSUs or the Shares to a third party,
during the Required Holding Period, unless permitted to do so by the Company and
the ITO or the Rules.

 

The Company may in its sole discretion replace the Trustee from time to time and
instruct the transfer of all RSUs and Shares held or administered by such
Trustee at such time to its successor and the provisions of this Agreement shall
apply to the new Trustee.

 

Responsibility for Taxes.  The following provision supplements Section 2.1 of
the Award Agreement:

 

In the event the RSUs vest and Shares are to be issued to Participant after the
expiration of the Required Holding Period, the Shares issued upon vesting shall
either be (a) issued to and deposited with the Trustee to be held in trust for
Participant’s benefit, or (b) transferred to Participant directly upon
Participant’s request, provided that Participant first complies with his or her
obligations with respect to Tax-Related Items.  In the event that Participant
elects to have the Shares transferred to him or her without selling such Shares,
Participant shall become liable to pay taxes immediately in accordance with the
provisions of the ITO and Section 2.1 of the Award Agreement, as supplemented by
this provision.

 

The following provisions apply to Participants who permanently transfer to
Israel after the Grant Date who do not hold 102 Capital Gains Track Grants.

 

Vesting/Sale of Shares.  This provision supplements Section 1.2 (Vesting;
Forfeiture) of the Award Agreement:

 

To facilitate compliance with tax withholding obligations in Israel, the Company
reserves the right to (a) require Participant to sell all Shares issued under
this Agreement either (i) as soon as practicable upon receipt of such Shares, or
(ii) upon Participant’s Termination of Service, or (b) to maintain the Shares
issued under this Agreement in an account with Fidelity Investments, or such
other stock plan service provider as may be selected by the Company in the
future (the “Designated Broker”), until the Shares are

 

A-12

--------------------------------------------------------------------------------


 

sold.  By accepting this Agreement, Participant authorizes the Company to
instruct the Designated Broker, to assist with the mandatory sale of such Shares
(on Participant’s behalf pursuant to this authorization) and Participant
expressly authorizes the Designated Broker to complete the sale of such Shares. 
Participant agrees to sign any forms and/or consents required by the Company or
the Designated Broker to effectuate the sale of the Shares.  Participant
acknowledges that the Designated Broker is under no obligation to arrange for
the sale of the Shares at any particular price.  Upon the sale of the Shares,
the cash proceeds from the sale of the Shares, less any brokerage fees or
commissions and any Tax-Related Items, will be delivered to Participant.

 

Notifications

 

Securities Law Information. This grant does not constitute a public offering
under the Securities Law, 1968.

 

IRELAND

 

There are no country-specific terms and conditions.

 

ITALY

 

Terms and Conditions

 

Data Privacy.  The following provision replaces Section 3.3 of the Award
Agreement.

 

Participant understands that the Employer, the Company and any Subsidiary may
hold certain personal information about Participant, including, but not limited
to, name, home address, email address and telephone number, date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company or any Subsidiary,
details of all RSUs or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (“Data”), for
the purpose of implementing, administering and managing the Plan.

 

Participant also understands that providing the Company with Data is necessary
for the performance of the Plan and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
Controller of personal data processing is 3M Company, with registered offices at
3M Center, St. Paul, Minnesota, United States of America, and pursuant to
Legislative Decree no. 196/2003, its Representative in Italy is Dario Caspani
with registered offices at 3M ITALIA S.p.A. — via S.BOVIO, 3 — 20090 SEGRATE —
MILANO, ITALY.

 

Participant understands that Data will not be publicized, but it may be
transferred to Fidelity Investments and such other banks, financial institutions
or brokers involved in the management and administration of the Plan. 
Participant understands that Data may also be transferred to the Company’s
independent registered public accounting firm.  Participant further understands
that the Company and/or any Subsidiary will transfer Data among themselves as
necessary for the purpose of implementing, administering and managing the Plan,
and that the Company and/or any Subsidiary may each further transfer Data to
Fidelity Investments or any other third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom
Participant may elect to deposit any Shares acquired at vesting of the RSUs. 
Such recipients may receive, possess, use, retain and transfer Data in
electronic or other form, for the purposes of implementing, administering and
managing the Plan.  Participant understands that these recipients may be located
in or outside the European Economic

 

A-13

--------------------------------------------------------------------------------


 

Area, such as in the United States, or elsewhere.  Should the Company exercise
its discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.

 

Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

 

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent hereto as the processing is necessary to the performance of contractual
obligations related to the implementation, administration and management of the
Plan.  Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct or terminate for legitimate reason, the Data
processing.  Furthermore, Participant is aware that Data will not be used for
direct marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Participant’s local human
resources representative.

 

Plan Document Acknowledgment.   By accepting the grant of these RSUs,
Participant acknowledges that Participant has received a copy of the Plan and
the Agreement and has reviewed the Plan and the Agreement, in their entirety and
fully understands and accepts all provisions of the Plan and the Agreement. 
Participant further acknowledges that Participant has read and expressly
approves the following sections of the Agreement: “Responsibility for Taxes”;
“Nature of Grant”; “Data Privacy” as replaced by the above provision; and
“Governing Law and Venue”.

 

Notifications

 

Foreign Asset/Account Reporting Information.  Italian residents who, at any time
during the fiscal year, hold foreign financial assets (such as cash, Shares or
RSUs) which may generate income taxable in Italy are required to report such
assets on their annual tax returns or on a special form if no tax return is
due.  The same reporting duties apply to Italian residents who are beneficial
owners of the foreign financial assets pursuant to Italian money laundering
provisions, even if they do not directly hold the foreign asset abroad. 
Participant is advised to consult a personal legal advisor to ensure compliance
with applicable reporting requirements.

 

Foreign Asset Tax Information.  The value of the financial assets held outside
of Italy (including Shares) by Italian residents is subject to a foreign asset
tax.  The taxable amount will be the fair market value of the financial assets
(e.g., Shares acquired under the Plan) assessed at the end of the calendar year.

 

JAPAN

 

Notifications

 

Foreign Asset/Account Reporting Information.  Japanese residents are required to
report details of any assets held outside of Japan as of December 31, including
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding a certain threshold.  Such report will be due by March 15
each year.  Participant is responsible for complying with this reporting
obligation if applicable to Participant and Participant should consult
Participant’s personal tax advisor in this regard.

 

A-14

--------------------------------------------------------------------------------


 

KAZAKHSTAN

 

There are no country-specific terms and conditions.

 

KOREA

 

Notifications

 

Exchange Control Information.  Korean residents who realize certain amounts from
the settlement of Dividend Equivalents, the sale of Shares or the receipt of any
dividends in a single transaction must repatriate the proceeds to Korea within
three years of the sale or receipt.

 

Foreign Asset/Account Reporting Information.  Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage
accounts, etc.) to the Korean tax authority and file a report with respect to
such accounts if the monthly balance of such accounts exceeds a certain
threshold on any month-end during a calendar year.  Participant should consult
with his or her personal tax advisor to determine his or her personal reporting
obligations.

 

LATVIA

 

There are no country-specific terms and conditions.

 

LITHUANIA

 

There are no country-specific terms and conditions.

 

MALAYSIA

 

Terms and Conditions

 

Data Privacy.  The following provision replaces Section 3.3 of the Award
Agreement:

 

Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Restricted Stock Unit
grant materials by and among, as applicable, the Company and the Employer for
the purpose of implementing, administering and managing the Plan.

 

Participant may have previously provided the Company and the Employer, and the
same may hold certain personal information about Participant, including, but not
limited to, name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, the fact and condition
of Participant’s participation in the Plan, details of all awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the purpose of implementing,
administering and managing the Plan.

 

Participant also authorizes any transfer of Data to Fidelity Investments, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Participant acknowledges that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country, which may not provide the same level of
protection to Data.  Participant understands that if Participant resides outside
the United States, Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting Participant’s local human
resources

 

A-15

--------------------------------------------------------------------------------


 

representative.  Participant authorizes the Company, Fidelity Investments and
any other possible recipients which may assist the Company (presently or in the
future) with the implementation, administration and management of the Plan, and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Plan.  Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Plan.  Participant understands that if Participant
resides outside the United States, Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local human
resources representative, Maniarasu Muniandy, whose contact details are (phone
number 603 7884 2840) and (email address mmuniandy@mmm.com).  Further,
Participant understands that Participant is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke Participant’s consent, Participant’s service and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
Participant RSUs or other equity awards or administer or maintain such awards. 
Therefore, Participant understands that refusing or withdrawing Participant’s
consent may affect Participant’s ability to participate in the Plan.  For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that Participant may contact
Participant’s local human resources representative.

 

Bahasa Malaysia Translation

 

Anda dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanijiandan
apa-apa Unit Saham Terbatas dan bahan geran yang lain oleh dan di antara,
sebagaimana yang berkenaan, Syarikat dan Majikan anda untuk tujuan membantu
dalam pelaksanaan, pentadbiran dan pengurusan Pelan tersebut.

 

Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan anda yang
mungkin memegang, maklumat peribadi tertentu tentang anda, termasuk, tetapi
tidak terhad kepada, namanya , alamat rumah dan nombor telefon, tarikh lahir,
nombor insurans sosial atau nombor pengenalan lain, gaji, kewarganegaraan,
jawatan, apa-apa syer dalam saham atau jawatan pengarah yang dipegang dalam
Syarikat, fakta dan syarat-syarat penyertaan anda dalam Pelan, butir-butir semua
Anugerah atau apa-apa hak lain untuk syer dalam saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedah anda, untuk tujuan melaksanakan, mentadbir dan
menguruskan Pelan tersebut (“Data”).

 

Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data kepada Fidelity
Investments, atau pembekal perkhidmatan pelan saham lain yang dipilih oleh
Syarikat pada masa depan untuk membantu Syarikat dalam pelaksanaan, pentadbiran
dan pengurusan Pelan. Anda mengakui bahawa penerima-penerima Data ini mungkin
berada di Amerika Syarikat atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara anda, yang mungkin tidak boleh memberi
tahap perlindungan yang sama kepada Data. Anda fahami bahawa sekiranya anda
menetap di luar Amerika Syarikat, anda boleh meminta senarai nama dan alamat
mana-mana penerima Data dengan menghubungi wakil sumber manusia tempatan anda.
Anda memberi kuasa kepada Syarikat, Fidelity Investments dan mana-mana penerima
lain yang mungkin membantu Syarikat (pada masa kini atau masa depan) untuk
melaksanakan, mentadbir dan menguruskan Pelan, dan mana-mana penerima lain yang
mungkin membantu Syarikat (pada masa kini atau masa depan) untuk melaksanakan,
mentadbir dan

 

A-16

--------------------------------------------------------------------------------


 

menguruskan Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan
memindahkan Data, dalam bentuk elektronik atau lain-lain, dengan tujuan untuk
melaksanakan, mentadbir dan menguruskan Pelan tersebut. Anda fahami bahawa Data
akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan, mentadbir
dan menguruskan Pelan tersebut. Anda fahami bahawa sekiranya anda menetap di
luar Amerika Syarikat, anda boleh, pada bila-bila masa, melihat data, meminta
maklumat tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatan anda, Maniarasu Muniandy, di mana
butir-butir hubungannya adalah (phone number 603 7884 2840) and (email address
mmuniandy@mmm.com). Selanjutnya, anda memahami bahawa anda memberikan
persetujuan di sini secara sukarela. Jika anda tidak bersetuju, atau jika anda
kemudian membatalkan persetujuan anda, perkhidmatan dan kerjaya anda dengan
Majikan anda tidak akan terjejas; satunya akibat jika anda tidak bersetuju atau
menarik balik persetujuan anda adalah bahawa Syarikat tidak akan dapat
memberikan Anugerah atau anugerah ekuiti lain kepada anda atau mentadbir atau
mengekalkan anugerah tersebut. Oleh itu, anda fahami bahawa keengganan atau
penarikan balik persetujuan anda boleh menjejaskan keupayaan anda untuk
mengambil bahagian dalam Pelan tersebut. Untuk maklumat lanjut mengenai akibat
keengganan anda untuk memberikan keizinan atau penarikan balik keizinan, anda
fahami bahawa anda boleh menghubungi wakil sumber manusia tempatan anda.

 

Director Notification Obligation.   If Participant is a director of a Malaysian
Subsidiary, Participant is subject to certain notification requirements under
the Malaysian Companies Act 1965.  Among these requirements is an obligation to
notify the Malaysian Subsidiary in writing when Participant receives or disposes
of an interest (e.g., RSUs or Shares) in the Company or any related company. 
This notification must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.

 

MEXICO

 

Terms and Conditions

 

Acknowledgment of the Agreement.  By participating in the Plan, Participant
acknowledges that Participant has received a copy of the Plan, has reviewed the
Plan in its entirety and fully understands and accepts all provisions of the
Plan.  Participant further acknowledges that Participant has read and expressly
approves the terms and conditions set forth in the Nature of Grant paragraph of
the Award Agreement, in which the following is clearly described and
established: (i) Participant’s participation in the Plan does not constitute an
acquired right; (ii) the Plan and Participant’s participation in the Plan are
offered by the Company on a wholly discretionary basis; (iii) Participant’s
participation in the Plan is voluntary; and (iv) the Company and its
Subsidiaries are not responsible for any decrease in the value of the underlying
Shares.

 

Labor Law Policy and Acknowledgment.  By participating in the Plan, Participant
expressly recognizes that 3M Company, with registered offices at 3M Center, St.
Paul, Minnesota 55144, USA, is solely responsible for the administration of the
Plan and that Participant’s participation in the Plan and acquisition of Shares
does not constitute an employment relationship between Participant and the
Company since Participant is participating in the Plan on a wholly commercial
basis.  Based on the foregoing, Participant expressly recognizes that the Plan
and the benefits that Participant may derive from participation in the Plan do
not establish any rights between Participant and the Company and do not form
part of the employment conditions and/or benefits provided by the Company and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Participant’s employment.

 

A-17

--------------------------------------------------------------------------------


 

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
Participant’s participation at any time without any liability to Participant.

 

Finally, Participant hereby declares that Participant does not reserve any
action or right to bring any claim against the Company for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and Participant therefore grants a full and broad release to the Company,
its Subsidiaries, branches, representation offices, its shareholders, officers,
agents or legal representatives with respect to any claim that may arise.

 

Términos y Condiciones

 

Reconocimiento del Contrato.  Al participar en el Plan, usted reconoce que ha
recibido una copia del Plan, que ha revisado el Plan en su totalidad, y que
entiende y acepta en su totalidad, todas y cada una de las disposiciones del
Plan.  Asimismo reconoce que ha leído y aprueba expresamente los términos y
condiciones señalados en el párrafo titulado Naturaleza de la Oferta en el
Convenio, en lo que claramente se describe y establece lo siguiente: (i) su
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y su
participación en el Plan son ofrecidos por la Compañía sobre una base
completamente discrecional; (iii) su participación en el Plan es voluntaria; y
(iv) la Compañía y sus Afiliadas no son responsables de ninguna por la
disminución en el valor de las Acciones subyacentes.

 

Política de Legislación Laboral y Reconocimiento.  Al participar en el Plan,
usted reconoce expresamente que 3M Company, con oficinas registradas en 3M
Center, St. Paul, Minnesota 55144, Estados Unidos de América, es la única
responsable por la administración del Plan, y que su participación en el Plan,
así como la adquisición de las Acciones, no constituye una relación laboral
entre usted y la Compañía, debido a que usted participa en el plan sobre una
base completamente mercantil.  Con base en lo anterior, usted reconoce
expresamente que el Plan y los beneficios que pudiera obtener por su
participación en el Plan, no establecen derecho alguno entre usted y la
Compañía, y no forman parte de las condiciones y/o prestaciones laborales que la
Compañía ofrece, y que las modificaciones al Plan o su terminación, no
constituirán un cambio ni afectarán los términos y condiciones de su relación
laboral.

 

Asimismo usted entiende que su participación en el Plan es el resultado de una
decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y/o suspender su participación en
cualquier momento, sin que usted incurra en responsabilidad alguna.

 

Finalmente, usted declara que no se reserva acción o derecho alguno para
interponer reclamación alguna en contra de la Compañía, por concepto de
compensación o daños relacionados con cualquier disposición del Plan o de los
beneficios derivados del Plan, y por lo tanto, usted libera total y ampliamente
de toda responsabilidad a la Compañía, a sus Afiliadas, sucursales, oficinas de
representación, sus accionistas, funcionarios, agentes o representantes legales,
con respecto a cualquier reclamación que pudiera surgir.

 

MOROCCO

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

A-18

--------------------------------------------------------------------------------


 

NETHERLANDS

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

Notifications

 

[g111611lg05i001.gif]

 

NEW ZEALAND

 

Terms and Conditions

 

Shares Issued Upon Vesting.  Any Shares issued upon vesting of the RSUs shall be
shares acquired by the Company on the New York Stock Exchange or otherwise
(i.e., treasury shares).

 

NORWAY

 

There are no country-specific terms and conditions.

 

PAKISTAN

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

PANAMA

 

Terms and Conditions

 

Securities Law Notice.  The RSUs and the underlying Shares issued at vesting are
not subject to registration under Panamanian law as they are not intended for
the public, but solely for Participant’s benefit.

 

A-19

--------------------------------------------------------------------------------


 

PERU

 

Terms and Conditions

 

Securities Law Notice. The grant of RSUs is considered a private offering in
Peru; therefore, it is not subject to registration in Peru.

 

Labor Law Acknowledgment. By accepting the RSUs, Participant acknowledges that
the RSUs are being granted ex gratia with the purpose of rewarding Participant.

 

PHILIPPINES

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

POLAND

 

Notifications

 

Foreign Asset/Account Reporting Information.  If Participant maintains bank or
brokerage accounts holding cash and foreign securities (including Shares)
outside of Poland, Participant will be required to report information to the
National Bank of Poland on transactions and balances in such accounts if the
value of such cash and securities exceeds a certain threshold.  If required,
such reports must be filed on a quarterly basis on special forms available on
the website of the National Bank of Poland.

 

Exchange Control Information.  The transfer of funds in excess of a certain
amount into Poland must be made through a bank account in Poland.  Participant
understands that he or she is required to store all documents connected with any
foreign exchange transactions for a period of five years, as measured from the
end of the year in which such transaction occurred.

 

Participant should consult with his or her personal legal advisor to determine
what he or she must do to fulfill any applicable reporting/exchange control
duties.

 

PORTUGAL

 

Terms and Conditions

 

Consent to Receive Information in English.  Participant hereby expressly
declares that Participant has full knowledge of the English language and has
read, understood and fully accepted and agreed with the terms and conditions
established in the Plan and Agreement.

 

Conhecimento da Lingua.  Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no Acordo.

 

A-20

--------------------------------------------------------------------------------


 

ROMANIA

 

Notifications

 

Exchange Control Information.  Any transfer of funds exceeding a certain amount
(whether via one transaction or several transactions that appear to be linked to
each other) must be reported to the National Office for Prevention and Control
of Money Laundering on specific forms by the relevant bank or financial
institution.  If Participant deposits proceeds from the settlement of Dividend
Equivalents, the sale of Shares or the receipt of dividends in a bank account in
Romania, Participant may be required to provide the Romanian bank assisting with
the transaction with appropriate documentation explaining the source of the
income.  Participant should consult with his or her legal advisor to determine
whether Participant will be required to submit such documentation to the
Romanian bank.

 

RUSSIA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

Notifications

 

Securities Law Information.  This Agreement, the Plan and all other materials
Participant may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia.  Any issuance of Shares
under the Plan has not and will not be registered in Russia and hence the Shares
described in any Plan-related documents may not be offered or placed in public
circulation in Russia. In no event will Shares issued to Participant under the
Plan be delivered to Participant in Russia.

 

Exchange Control Information.  Under current exchange control regulations,
Participant must repatriate the cash proceeds resulting from the settlement of
Dividend Equivalents or the sale of the Shares acquired under the Plan to
Russia.  Such proceeds must be initially credited to Participant through a
foreign currency account opened in Participant’s name at an authorized bank in
Russia.  After the funds are initially received in Russia, they may be further
remitted to a foreign bank in accordance with Russian exchange control laws.
 However, dividends can be held in a foreign currency account at a foreign
individual bank account opened in certain countries (including the United
States).

 

Participant is strongly advised to contact his or her personal advisor regarding
his or her obligations resulting from participation in the Plan as significant
penalties may apply in the case of non-compliance with exchange control
requirement and because such exchange control requirements may change.

 

Foreign Asset/Account Reporting Information.  Russian residents will be required
to notify the Russian tax authorities within one month of opening or closing a
foreign bank account or of changing any account details.  Russian residents are
also required to file with the Russian tax authorities reports of the
transactions in their foreign bank accounts.  Participant should consult with
his or her personal tax advisor for additional information about these reporting
obligations.

 

Anti-Corruption Information.  Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign

 

A-21

--------------------------------------------------------------------------------


 

companies such as the Company).  Accordingly, Participant should inform the
Company if he or she is covered by these laws because Participant should not
hold Shares acquired under the Plan.

 

Labor Law Information.  If Participant continues to hold Shares acquired at
vesting of the RSUs after an involuntary Termination of Service, Participant may
not be eligible to receive unemployment benefits in Russia.

 

SAUDI ARABIA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

SINGAPORE

 

Terms and Conditions

 

Securities Law Notice.  The offer of the Plan, the grant of the RSUs, and the
issuance of the underlying Shares at vesting are being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. 
Participant should note that the RSUs are subject to section 257 of the SFA and
Participant will not be able to make any subsequent offer to sell or sale of the
Shares in Singapore, unless such offer or sale is made (1) after six (6) months
from the Grant Date or (2) pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.

 

Chief Executive Officer and Director Notification.  Participant understands and
acknowledges that if Participant is the Chief Executive Officer (“CEO”),
director, associate director or shadow director of a Singapore Subsidiary,
Participant is subject to certain notification requirements under the Singapore
Companies Act, regardless of whether Participant is a Singapore resident or
employed in Singapore.  Among these requirements is an obligation to notify the
Singapore Subsidiary in writing when Participant receives an interest (e.g.,
RSUs or Shares) in the Company.  In addition, Participant must notify the
Singapore Subsidiary when Participant sells Shares (including when Participant
sells Shares acquired under the Plan).  These notifications must be made within
two days of acquiring or disposing of any interest in the Company.  In addition,
a notification must be made of Participant’s interests in the Company within two
days of becoming a CEO, director, associate director or shadow director.

 

SOUTH AFRICA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

A-22

--------------------------------------------------------------------------------


 

SPAIN

 

Terms and Conditions

 

Labor Law Acknowledgment.  The following provision supplements Section 3.1 of
the Restricted Stock Unit Award Agreement:

 

In accepting the RSUs, Participant acknowledges that Participant consents to
participation in the Plan and has received a copy of the Plan.

 

Except as provided in the Agreement or in the Plan, Termination of Service for
any reason (including for the reasons listed below) will automatically result in
the forfeiture of any unvested RSUs; in particular, Participant understands and
agrees that such RSUs will be forfeited without entitlement to the underlying
Shares or to any amount as indemnification in the event of a Termination of
Service prior to vesting by reason of, including, but not limited to,
resignation, disciplinary dismissal with or without cause, individual or
collective layoff with or without cause, material modification of employment
under Article 41 of the Worker’s Statute, relocation under Article 40 of the
Worker’s Statute, Article 50 of the Worker’s Statute, Article 10.3 of Royal
Decree 1382/1985 and unilateral withdrawal by the Employer.

 

Furthermore, Participant understands that the Company has unilaterally,
gratuitously, and in its sole discretion decided to grant RSUs under the Plan to
individuals who may be Employees throughout the world.  The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not bind the Company or any Subsidiary, other than to the
extent set forth in the Agreement.  Consequently, Participant understands that
the RSUs are offered on the assumption and condition that the RSUs and any
Shares acquired under the Plan are not part of any employment contract (either
with the Company or any Subsidiary), and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation), or any
other right whatsoever.  In addition, Participant understands that this offer
would not be made but for the assumptions and conditions referred to above;
thus, Participant acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of or right to the RSUs shall be null and void.

 

Notifications

 

Securities Law Information. The RSUs do not qualify under Spanish regulations as
securities.  No “offer of securities to the public”, as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
has not been nor will it be registered with the Comisión Nacional del Mercado de
Valores, and does not constitute a public offering prospectus.

 

Exchange Control Information.  Participant must declare the acquisition,
ownership and disposition of stock in a foreign company (including Shares
acquired under the Plan) to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness, for statistical
purposes.  Participant must also declare ownership of any Shares by filing a
Form D-6 with the Directorate of Foreign Transactions each January while the
Shares are owned.  In addition, the sale of Shares must also be declared on
Form D-6 filed with the DGCI in January, unless the sale proceeds exceed the
applicable threshold, or Participant holds 10% or more of the share capital of
the Company or other such amount that would entitle Participant to join the
Board, in which case the filing is due within one month after the sale.

 

Foreign Asset/Account Reporting Information.  Participant is required to
electronically declare to the Bank of Spain any security accounts (including
brokerage accounts held abroad), as well as the securities (including Shares
acquired under the Plan) held in such accounts, and any transactions carried out
with

 

A-23

--------------------------------------------------------------------------------


 

non-residents, if the value of the transactions for all such accounts during the
prior year or the balances in such accounts as of December 31 of the prior year
exceeds a certain threshold.  More frequent reporting is required if such
transaction value or account balance exceeds a higher threshold.  If neither the
total balances nor the total transactions with non-residents during the relevant
period exceeds a separate threshold, a summarized form of declaration may be
used.

 

In addition, to the extent Participant holds Shares and/or has bank accounts
outside of Spain with a value in excess of a certain amount (for each type of
asset) as of December 31, Participant will be required to report information on
such assets on his or her tax return for such year.  After such Shares and/or
accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously reported shares or accounts
increases by more than a certain amount as of each subsequent December 31.

 

SRI LANKA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

SWEDEN

 

There are no country-specific terms and conditions.

 

SWITZERLAND

 

Terms and Conditions

 

Securities Law Notice.  The grant of RSUs is not intended to be a public offer
in Switzerland.  Because this is a private offering in Switzerland, the Shares
are not subject to registration in Switzerland.  Neither this document nor any
materials relating to the Shares constitute a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any materials relating to the Shares may be publicly
distributed or otherwise made publicly available in Switzerland.  Neither this
document no any other offering or marketing material relating to the RSUs has
been or will be filed with, approved or supervised by any Swiss regulatory
authority (in particular, the Swiss Financial Supervisory Authority (FINMA)).

 

TAIWAN

 

Terms and Conditions

 

Securities Law Notice.  The offer of participation in the Plan is available only
for Employees.  The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.

 

Data Privacy.  The following provision supplements Section 3.3 of the Award
Agreement:

 

Participant hereby acknowledges having read and understood the terms regarding
the collection, processing and transfer of Data contained in Section 3.3 of the
Award Agreement and, by participating in the Plan, agrees to such terms.  In
this regard, upon request of the Company or the Employer, Participant agrees to
provide any executed data privacy consent form (or any other agreements or

 

A-24

--------------------------------------------------------------------------------


 

consents that may be required by the Employer or the Company) that the Company
and/or the Employer may deem necessary under applicable data privacy laws,
either now or in the future.  Participant understands that he or she will not be
able to participate in the Plan if he or she fails to execute any such consent
or agreement.

 

Notifications

 

Exchange Control Information.  Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of Shares) into Taiwan up to a
certain amount per year.  Participant understands that if he or she is a
Taiwanese resident, and the transaction amount is exceeds a certain amount in a
single transaction, Participant may need to submit a foreign exchange
transaction form and provide supporting documentation to the satisfaction of the
remitting bank.

 

THAILAND

 

Notifications

 

Exchange Control Information.  Participant acknowledges that he or she is
required to immediately repatriate the proceeds from the settlement of Dividend
Equivalents, the sale of Shares or from any dividends paid on such Shares to
Thailand if the funds received in a single transaction exceed a certain
threshold.  Participant also will be required to either convert such repatriated
proceeds to Thai Baht or deposit the proceeds into a foreign currency deposit
account within 360 days of repatriation.  Participant must specifically report
the inward remittance to the Bank of Thailand on a foreign exchange transaction
form.  If Participant fails to comply with these obligations, Participant may be
subject to penalties assessed by the Bank of Thailand.  Participant acknowledges
that he or she should consult his or her personal legal advisor prior to taking
any action with respect to remittance of proceeds related to the Plan into
Thailand.  Participant is responsible for ensuring compliance with all exchange
control laws in Thailand.

 

TRINIDAD AND TOBAGO

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

TURKEY

 

Terms and Conditions

 

Securities Law Notice.  Under Turkish law, Participant is not permitted to sell
any Shares acquired under the Plan in Turkey.  The Shares are currently traded
on the New York Stock Exchange, which is located outside of Turkey, under the
ticker symbol “MMM” and the Shares may be sold through this exchange.

 

Financial Intermediary Obligation.  Participant acknowledges that any activity
related to investments in foreign securities (e.g., the sale of Shares) should
be conducted through a bank or financial intermediary institution licensed by
the Turkey Capital Markets Board and should be reported to the Turkish Capital
Markets Board.  Participant is solely responsible for complying with this
requirement and should consult with a personal legal advisor for further
information regarding any obligations in this respect.

 

A-25

--------------------------------------------------------------------------------


 

UNITED ARAB EMIRATES

 

Terms and Conditions

 

Securities Law Notice.  The RSUs are granted under the Plan only to select
Employees and are in the nature of providing employee equity incentives in the
United Arab Emirates.  The Plan and the Agreement are intended for distribution
only to such Employees and must not be delivered to, or relied on by, any other
person.  Prospective purchasers of the securities offered should conduct their
own due diligence on the securities.  If Participant does not understand the
contents of the Plan and the Agreement, Participant should consult an authorized
financial adviser.  The Emirates Securities and Commodities Authority has no
responsibility for reviewing or verifying any documents in connection with the
Plan.  Neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved the Plan or the Agreement nor taken steps to verify the
information set out herein, and has no responsibility for such documents.

 

UNITED KINGDOM

 

Terms and Conditions

 

Responsibility for Taxes.  The following provision supplements Section 2.1 of
the Award Agreement.

 

Participant agrees that if the Company or the Employer does not withhold or
receive the amount of income tax that Participant owes due to the grant,
vesting, release, assignment or cancellation of the RSUs (the “Taxable Event”)
from Participant within 90 days after the end of the U.K. tax year in which the
Taxable Event occurs, or such other period specified in Section 222(1)(c) of the
U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), then the
amount of any uncollected income tax shall constitute a loan owed by Participant
to the Employer, effective on the Due Date.  Participant agrees that the loan
will bear interest at the then-current Official Rate of Her Majesty’s Revenue &
Customs (“HMRC”), it will be immediately due and repayable by Participant, and
the Company and/or the Employer may recover it from Participant at any time
thereafter by any of the means referred to in the Award Agreement.

 

Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities
Exchange Act of 1934, as amended), Participant will not be eligible for a loan
from the Company to cover the income tax liability.  In the event Participant is
a director or executive officer and income tax is not collected from or paid by
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to Participant on which additional income tax and National
Insurance contributions may be payable.  Participant understands that
Participant will be responsible for reporting any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer, as applicable, for the value of any
National Insurance contributions due on this additional benefit, which the
Company and/or the Employer may collect from Participant by any means set forth
in Section 2.1 of the Award Agreement.

 

VENEZUELA

 

Terms and Conditions

 

Securities Law Notice.  The grant of the RSUs is personal, private, exclusive
and non-transferable and does not constitute a public offering under local law.

 

A-26

--------------------------------------------------------------------------------


 

VIETNAM

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested RSUs shall be settled by payment in cash or its equivalent
of an amount equal in value to Shares subject to the vested RSUs.  Any
references to the issuance of Shares in any documents related to the RSUs shall
not be applicable.  Notwithstanding the foregoing, the Company reserves the
right to settle RSUs in Shares, in its discretion.

 

A-27

--------------------------------------------------------------------------------